Citation Nr: 0842264	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-19 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbosacral spine, with 
history of strain (low back disability).

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to a low back disability.

3.  Entitlement to service connection for a right knee 
disability, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1992 to April 
1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which increased the veteran's rating for his low 
back disability from 0 to 40 percent, effective June 29, 
2004, and denied entitlement to service connection for left 
and right knee disabilities.  Subsequently the veteran's 
claim file was transferred to the RO in Waco, Texas, and then 
to the RO in Denver, Colorado, which currently retains 
jurisdiction of the veteran's claims.

The issues of entitlement to service connection for left and 
right knee disabilities are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's degenerative disc disease of the lumbosacral 
spine, with history of strain, is not manifested by findings 
of favorable or unfavorable ankylosis of any part of the 
spine or any incapacitating episodes requiring bed rest as 
prescribed by a physician.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbosacral spine, with 
history of strain, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with pre-adjudication notice by 
letter dated in July 2004, and post-adjudication notice by 
letters dated in October 2005, March 2006, April 2008, June 
2008, and August 2008.  

The notifications substantially listed the specific criteria 
for receiving a higher rating for the low back disability for 
the diagnostic code under which the veteran's disability is 
currently rated, and noted that, in determining a disability 
rating the RO considers evidence of the nature and symptoms 
of the condition, severity and duration of the symptoms, and 
impact of the condition and symptoms on employment, pursuant 
to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); 
The notice substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the post-adjudication notices were not provided prior 
to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a September 2008 
supplemental statement of the case, following the provision 
of all required notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.

To the extent that the letters discussed above did not 
specifically list all of the criteria for receiving a higher 
rating for the low back disability pursuant to Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), the veteran has nonetheless 
been notified of the criteria.  The June and August 2008 
letters informed the veteran that in determining a disability 
rating the RO considers evidence of the nature and symptoms 
of the condition, severity and duration of the symptoms, and 
impact of the condition and symptoms on employment.  
Furthermore, a May 2006 statement of the case (SOC) listed 
all of the specific criteria for a higher rating under 38 
C.F.R. § 4.71a DC 5243.  The June and August 2008 letters and 
May 2006 SOC collectively have given the veteran notice 
pursuant to Vazquez-Flores v. Peake.  The veteran has not 
alleged any prejudice as a result of any untimely 
notification, nor has any been shown.  Furthermore, the 
veteran has demonstrated actual knowledge of the evidence 
necessary to substantiate an increased rating claim for the 
disability.  In his June 2006 substantive appeal to the Board 
the veteran specifically requested that his disability be 
rated higher than 40 percent because he has severe arthritis 
in his spine and back spasms, and because the disability has 
caused him to be terminated from his job and prevented him 
from obtaining new employment.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (VA can demonstrate that a notice defect is 
not prejudicial if it can be demonstrated... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service medical records (SMRs), assisted the 
veteran in obtaining evidence, and afforded the veteran 
medical examinations and opinions as to the severity of his 
low back disability.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claim file; and the veteran has 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO originally granted service connection for a low back 
disability in July 1994, assigning a 0 percent rating under 
38 C.F.R. § 4.71a, DC 5295 and an effective date of April 23, 
1994.  The December 2004 rating decision presently on appeal 
increased the veteran's evaluation to 40 percent under 38 
C.F.R. § 4.71a, DC 5243, effective June 29, 2004.  The 
veteran seeks an evaluation in excess of 40 percent for his 
low back disability.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, slip op. at 4 and 5 (U.S. Vet. 
App. Nov. 19, 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran filed his claim for an increased rating in June 
2004, subsequent to VA's promulgation of new regulations 
concerning the evaluation of the disabilities of the spine 
based on range of motion and lumbosacral strain, which were 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (codified at 38 C.F.R. pt. 4).  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (IVDS) is to be rated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides that a 40 percent disability rating is 
assigned for unfavourable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favourable ankylosis of the entire 
thoracolumbar spine.  A 50 percent disability rating is 
assigned for unfavourable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavourable ankylosis of the entire spine.  38 
C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 40 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; and a 60 percent disability rating for IVDS 
with incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) provides that, if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be rated on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a.

A VA examination was conducted in August 2004.  The examiner 
noted that he reviewed the pertinent parts of the veteran's 
medical records.  The veteran indicated that his low back 
pain is worsening.  A physical examination revealed, in 
pertinent part, that the veteran's lumbar spine had no 
scoliosis or kyphosis, had marked pain on percussion, and 
paralumbar muscle tenderness.  Sensory testing of the lower 
legs was within normal limits.  The veteran's active flexion 
was 41 degrees, limited by pain; his repeat flexion was 29 
degrees, limited by pain; his passive flexion was 42 degrees, 
limited by pain; his extension was 16 degrees, limited by 
pain; his repeat extension was 19 degrees, limited by pain; 
and side bend was 30 degrees on the right with no pain, and 
18 degrees on the left, with pain in the left paralumbar 
musculature.  A diagnosis of mild degenerative disc disease 
(DDD) L5-S1, with mild narrowing of disc of L5-S1 and central 
canal protusion, was given.

VA treatment records dated in November 2005 note that the 
veteran complained of lower back pain, rated as 9/10.  It was 
noted that the veteran denied pain radiating to any other 
part of the body.  The veteran was referred for further 
treatment.

A VA examination was conducted in December 2006.  The 
examiner noted that he reviewed the veteran's claim file.  
The veteran indicated that he is currently employed as a 
security worker and moved from Texas to do so.  The veteran 
complained of low back pain, stiffness, popping, and 
grinding.  The condition does not radiate into either leg, 
and no numbness, tingling, weakness, or sciatica were noted.  
A physical examination was conducted.  The veteran's range of 
motion was 50 degrees flexion, 30 degrees of extension, 20 
degrees of bending to the right and left, and 25 degrees of 
rotation to the right and left.  Mild paralumbar spasm and 
tenderness on deep palpitation, mild in coordination in his 
motion, and mild fatigability during repetitive extension was 
noted.  He demonstrated normal reflexes in the knees and 
ankles, normal motor function of all major groups of both 
lower extremities, and normal sensation to light touch.  An 
impression of lumbosacral strain was given, and it was noted 
that the veteran looses an additional 5 degrees of motion in 
lumbar extension due to the DeLuca issues.  The examiner also 
noted that in regards to functional impairment and employment 
activity the veteran has mild to moderate impairment and that 
he can do only light to moderate duty work.

A VA examination was conducted in May 2008.  The veteran 
reported that he is never pain free and that there is 
radiation of pain down the left leg to behind the left knee.  
He gave no history of physician-ordered bed rest in the past 
year.  The veteran walked into examining in a normal fashion, 
and sat, stood, and changed body position in a perfectly 
normal fashion.  His spine had a minimal, but definite, 
paravertebral muscle spasm and tenderness in the lumbosacral 
area.  The veteran had forward flexion of 0 to 35 degrees 
limited by pain, extension of 0 to 10 degrees, limited by 
pain, left and right flexion of 0 to 15 degrees, limited by 
pain, and left and right rotation of 0 to 10 degrees, limited 
by pain.  Muscle mass and strength in the lower extremities 
was excellent.  Reflexes of the lower extremities were 2+/2+.  
A diagnosis of DDD, lumbosacral spine, was given.  

To receive a rating higher than 40 percent for IVDS, the 
medical evidence must show that there is unfavorable 
ankylosis of the entire thoracolumbar spine; or 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. 4.71a, DC 5243.  Ankylosis is defined as "immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure."  Dorland's Illustrated Medical 
Dictionary, 28th edition, p. 86.  None of the VA examiners 
found that the veteran had ankylosis of any part of his 
spine, and all of the VA examinations of record show that the 
veteran has motion in his spine.  Likewise, there is no 
evidence that any physician has prescribed bed rest due to 
the veteran's low back disability.  Therefore, a higher 
rating cannot be assigned  under 38 C.F.R. § 4.71a, DC 5243.

Separate evaluations for neurological manifestations are not 
warranted pursuant to 38 C.F.R. 4.71a DC 5235-5243, Note (1), 
as there is no competent medical evidence of record 
indicating that any neurological conditions are present, and 
the numerous VA examination reports of record do not note 
that the veteran has any neurologic conditions or 
disabilities that are manifestations of his low back 
disability.  

The disabling effects of pain have been considered in 
evaluating the veteran's service-connected disability, as 
indicated in the above discussions.  See DeLuca, supra.  The 
veteran's complaints of pain, and the examiner's observations 
of pain and painful motion, were considered in the level of 
impairment and loss of function attributed to his disability.  

In numerous documents of record the veteran states the 
severity of his low back disability merits a higher rating.  
Although the veteran is competent to report the symptoms that 
he has experienced, he is not competent to offer an opinion 
as to matters requiring medical expertise, such as the 
severity of his disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, while the veteran's lay 
assertions have been considered they do not outweigh the 
medical evidence of record, which shows that the criteria for 
a disability rating higher than 40 percent have not been met 
at any time during the course of the claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.71a, DC 5243.

As the criteria for assignment of the next higher 50 percent 
rating are not met, the criteria for an even higher rating 
are likewise not met. 

At no time since the effective date of his 40 percent rating, 
June 29, 2004, has the veteran's disability met or nearly 
approximated the criteria for a higher rating, and staged 
ratings are not for application.  See Hart v. Mansfield, No. 
05-2424, slip op. at 4 and 5.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for a low 
back disability is not warranted.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

The Board has considered whether the veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
veteran has presented no evidence, other than his 
unsubstantiated assertion, indicating that there exist such 
factors as marked interference with employment, nor is there 
any evidence of frequent periods of hospitalization resulting 
from his service-connected disability.  




ORDER

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbosacral spine, with 
history of strain (low back disability), is denied.


REMAND

The veteran seeks service connection for left and right knee 
disabilities, which he contends are secondary to his service-
connected low back disability or, alternatively, that his 
knees were injured directly in service from heavy walking and 
running.

In April 2006 the RO appears to have scheduled the veteran 
for a VA examination to determine whether his claimed knee 
disabilities are related to his service connected back 
disability.  It is not clear whether the veteran was notified 
when and where the examination was to take place, however a 
June 2006 VA medical record indicates that the veteran did 
not appear for his examination.  In a July 2006 statement the 
veteran informed the RO that he missed his VA examination 
because he moved from California to Texas.  It does not 
appear the RO re-scheduled the veteran for a VA examination 
concerning his claimed knee disabilities.  Thus, even if the 
RO properly scheduled the veteran for a VA examination, the 
veteran has nonetheless shown good cause for not attending 
it.  See 38 C.F.R. § 3.655 (2008).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additionally, 
service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service- connected disability has 
aggravated a nonservice-connected disability, but in such a 
case the veteran may be compensated only for the degree of 
additional disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

The veteran has a current bilateral knee disability.  VA 
treatment records dated in June 2005 indicate that the 
veteran was given an impression of degenerative joint disease 
of both knees.

SMRs dated in October 1992 indicate that the veteran 
complained of left knee pain and of it giving out medially.  
Following an examination, it was noted that the treating 
clinician planned to rule out the meniscus as the cause of 
the pain and instructed the veteran to apply ice to his knee 
three times per day and use crutches. SMRs do not indicate 
that the veteran had any complaints of, or treatment for, any 
type of injury to his right knee during service.  SMRs dated 
in May 1993 note the veteran complained of continuous back 
pain.  An assessment of paraspinal muscle strain was given.

The current record contains competent evidence of a current 
left and right knee disabilities, in-service complaints of 
left knee pain and back pain, and a service-connected low 
back disability that may be associated with his current knee 
disabilities.  However, there is insufficient medical 
evidence for the Board to decide the veteran's claim and a VA 
medical examination must be provided.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also U.S.C.A. § 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (c) (2008).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2008).




Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA medical 
examination to determine the nature and 
etiology of any current left and right 
knee disabilities.  The examiner should 
conduct a thorough examination of the 
veteran's knees and diagnose any 
disabilities found.  

(a) As to any disability identified, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disability is related to any 
injury incurred during active service, in 
particular, the left knee injury reflected 
in his October 1992 SMRs or the veteran's 
back problems during service reflected in 
his May 1993 SMRs.  

(b) If, in the opinion of the examiner, 
any identified knee disability is not 
directly related to service, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that any 
diagnosed left or right knee disability is 
related to or aggravated by the veteran's 
service connected low back disability.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
note and specifically address in his 
opinion the veteran's SMRs dated in 
October 1992 and May 1993. A complete 
rationale must be provided for all 
opinions.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If either of the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal, and allow 
an appropriate period of time for 
response.







The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


